                      Case 5:19-cv-05540-EJD Document 5 Filed 09/03/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  NOTICE OF APPEARANCE
           15             v.

           16       BLIZZARD ENTERTAINMENT, INC.,                 Complaint Filed:   August 2, 2019
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,

           18                        Defendant.

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                       NOTICE OF APPEARANCE
  GROUP , PC
                       Case 5:19-cv-05540-EJD Document 5 Filed 09/03/19 Page 2 of 3


                1   TO THE COURT, ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE

                2   CLERK OF THE ABOVE-ENTITLED COURT:

                3          PLEASE TAKE NOTICE of the appearance of Charity M. Gilbreth, as counsel of

                4   record for and on behalf of Defendant Blizzard Entertainment, Inc., erroneously sued as

                5   Activision Blizzard, Inc. (“Blizzard” or “Defendant”), in the above-referenced action. Copies of

                6   all pleadings and notices pertaining to the above-entitled matter should be forwarded to counsel

                7   at the following address:

                8                  Charity M. Gilbreth
                                   Matthew G. Ardoin
                9
                                   Tyler H. Hunt
           10                      Schilling Law Group, PC
                                   1100 Newport Center Drive, Suite 250
           11                      Newport Beach, CA 92660
           12              Charity M. Gilbreth is licensed to practice law in the State of California, is a member in

           13       good standing of the California State bar and is admitted to practice before the United States

           14       District Court of the Northern District of California.

           15

           16       Dated: September 3, 2019                      SCHILLING LAW GROUP, PC

           17                                                                Charity M. Gilbreth
           18                                                                Matthew G. Ardoin
                                                                             Tyler H. Hunt
           19

           20
                                                                      By: /s/ Charity M. Gilbreth
           21                                                            Charity M. Gilbreth
           22                                                            Attorneys for Defendant
                                                                             BLIZZARD ENTERTAINMENT, INC.,
           23                                                                erroneously sued as ACTIVISION
                                                                             BLIZZARD, INC.
           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                                   NOTICE OF APPEARANCE
  GROUP , PC
                                                                       1
                       Case 5:19-cv-05540-EJD Document 5 Filed 09/03/19 Page 3 of 3




                1                                      CERTIFICATE OF SERVICE

                2
                            I am employed in the County of Orange, State of California. I am over the age of
                3
                     18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4    1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                     shamika.polin@schillinglawgroup.com.
                5
                              On September 3, 2019, I served the following document(s) described as:
                6
                                                       NOTICE OF APPEARANCE
                7

                8    by serving a true copy of the above-described document in the following manner:

                9                                              BYU.S.MAIL

            10               I am familiar with the office practice of Schilling Law Group, PC for collecting and
                     processing documents for mailing with the United States Postal Service. Under that practice,
            11       such documents that are placed for collection and mailing, are deposited with the United States
                     Postal Service on that same day in the ordinary course of business, with postage thereon fully
            12       prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                     above-described document(s) and addressed as set forth below in accordance with the practice of
            13
                     Schilling Law Group, PC for collecting and processing documents for mailing with the United
            14       States Postal Service.

            15       Erik Estavillo
                     3284 Cortese Circle
            16       San Jose, CA 95127
                     Tel: (408) 593-1226
            17      II-- - - - -- - - - - - - - - - -- - - - - - - - - ' - - - - - - - - - - - - - - - '

            18

            19

           20
                     foregoing is true and correct.
                     Dated: September 3, 2019
                                                                               /Jf/-,
                                                                               ~
                                                                                   _ ~ -~
                                                                                        -
                                                                                                  -   ?J
                              I declare under penalty of perjury under the laws of the United States of America that the


                                                                                                      ~
                                                                                                                  l

                                                                                   Shamik L. olin
           21

           22
           23

           24

           25

           26
                     4824-2818-4995 v. 1
           27

           28


SCHILLING LAW
                                                                                                 NOTICE OF APPEARANCE
  GROUP, PC
